          Case 1:21-cr-00059-LAP Document 16
                                          17 Filed 03/02/21 Page 1 of 1




March 2, 2021

By ECF

Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Derek Jones, 21 Cr. 59 (LAP)

Dear Judge Preska:

I write on consent of the Government and Pretrial Services to respectfully request that the Court
permit Mr. Jones’s mother, Merrily Jones, to replace Mr. Jones’s father, Richard Jones, as the
sole cosigner on the bond in this matter. After discussions among the family, it was determined
that Mrs. Jones would be the more suitable cosigner.

As noted, the Government and Pretrial Services consent to this request. Thank you for your
attention to this matter.

Respectfully submitted,

/s/ Jonathan Marvinny                      SO ORDERED.
Jonathan Marvinny
Assistant Federal Defender                 Dated:          March 2, 2021
212.417.8792                                               New York, New York
jonathan_marvinny@fd.org

cc: David Abramowicz, Esq.                 ______________________________
                                                                        _
                                           LORETTA A.
                                                   A PRESKA,
                                                      PRESKA U.S.D.J.
                                                              U S D J
    Joshua Rothman, Pretrial Services
